EXHIBIT 10.2

INDEMNITY AGREEMENT

THIS AGREEMENT is made as of             , 20         by and between NIKE, Inc.,
an Oregon corporation (the “Corporation”), and              and
[officer/director] of the Corporation (the “Indemnitee”).

WHEREAS, it is essential to the Corporation to retain and attract as
[officers/directors] of the Corporation the most capable persons available and
persons who have significant experience in business, corporate and financial
matters; and

WHEREAS, the Corporation has identified the Indemnitee as a person possessing
the background and abilities desired by the Corporation and desires the
Indemnitee to serve as an [officer/director] of the Corporation; and

WHEREAS, the substantial increase in corporate litigation may, from time to
time, subject the Indemnitee to burdensome litigation, the risks of which
frequently far outweigh the advantage of serving in such capacity; and

WHEREAS, in recent times the cost of directors’ and officers’ liability
insurance has increased and the availability of such insurance has been severely
limited; and

WHEREAS, the Corporation and the Indemnitee recognize that serving as an
[officer/director] of a corporation at times calls for subjective evaluations
and judgments upon which reasonable men may differ and that, in that context, it
is anticipated and expected that [officers/directors] of corporations will and
do from time to time commit actual or alleged errors or omissions in the good
faith exercise of their corporate duties and responsibilities; and

WHEREAS, it is now and has always been the express policy of the Corporation to
indemnify its [officers/directors] to the fullest extent not prohibited by law;
and

WHEREAS, the Restated Articles of Incorporation, as amended (the “Articles”), of
the Corporation require indemnification of the [officers/directors] of the
Corporation to the fullest extent not prohibited by law, including but not
limited to the Oregon Business Corporation Act (the “Act”), and the Act
expressly provides that the indemnification provisions set forth therein are not
exclusive, and thereby contemplates that contracts may be entered into between
the Corporation and officers of the Corporation with respect to indemnification
of [officers/directors]; and

WHEREAS, the Corporation and the Indemnitee desire to articulate clearly in
contractual form their respective rights and obligations with regard to the
Indemnitee’s service on behalf of the Corporation and with regard to claims for
loss, liability, expense or damage which, directly or indirectly, may arise out
of or relate to such service.

 

Indemnity Agreement – Page 1



--------------------------------------------------------------------------------

NOW, THEREFORE, the Corporation and the Indemnitee agree as follows:

1. Agreement to Serve. The Indemnitee shall serve as an [officer/director] of
the Corporation for so long as the Indemnitee is duly elected or appointed or
until the Indemnitee tenders a resignation in writing.

2. Definitions. As used in this Agreement:

(a) The term “Proceeding” includes, without limitation, any threatened, pending
or completed action, suit or proceeding, whether brought in the right of the
Corporation or otherwise and whether of a civil, criminal, administrative,
legislative or investigative nature, formal or informal, internal or external,
in which the Indemnitee may be or may have been involved as a party, witness or
otherwise, by reason of the fact that the Indemnitee is or was an
[officer/director] of the Corporation or any of its subsidiaries, or is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise, whether or not serving in such capacity at the time any liability or
expense is incurred for which exculpation, indemnification or reimbursement can
be provided under this Agreement.

(b) The term “Expenses” includes, without limitation thereto, expenses of
investigations, “Proceedings” or appeals, attorney, accountant and other
professional fees and disbursements, any other expenses or disbursements
incurred in connection with any Proceeding, and any expenses of establishing a
right to indemnification under Section 11 of this Agreement, but shall not
include amounts paid in settlement by the Indemnitee or the amount of judgments
or fines against the Indemnitee.

(c) References to “other enterprise” include, without limitation, employee
benefit plans; references to “fines” include, without limitation, any excise tax
assessed with respect to any employee benefit plan; references to “serving at
the request of the Corporation” include, without limitation, any service as a
director, officer, employee or agent which imposes duties on, or involves
services by, such director, officer, employee or agent with respect to an
employee benefit plan, its participants, or its beneficiaries; and a person who
acted in good faith and in a manner reasonably believed to be in the interest of
an employee benefit plan shall be deemed to have acted in a manner “not opposed
to the best interests of the Corporation.”

3. Indemnity in Third-Party Proceedings. The Corporation shall indemnify the
Indemnitee in accordance with the provisions of this Section 3, if the
Indemnitee is made a party to any Proceeding (other than a Proceeding by or in
the right of the Corporation to procure a judgment in its favor), against all
Expenses, judgments, fines and amounts paid in settlement, actually and
reasonably incurred by the Indemnitee in connection with such Proceeding if the
conduct of the Indemnitee was in good faith and

 

Indemnity Agreement – Page 2



--------------------------------------------------------------------------------

the Indemnitee reasonably believed that the Indemnitee’s conduct was in the best
interests of the Corporation, or at least not opposed to its best interests,
and, in the case of a criminal proceeding, the Indemnitee, in addition, had no
reasonable cause to believe that the Indemnitee’s conduct was unlawful. However,
the Indemnitee shall not be entitled to indemnification under this Section 3 in
connection with any Proceeding charging improper personal benefit to the
Indemnitee in which the Indemnitee was adjudged liable on the basis that
personal benefit was improperly received by the Indemnitee unless and only to
the extent that the court conducting such Proceeding or any other court of
competent jurisdiction determines upon application that despite the adjudication
of liability, the Indemnitee is fairly and reasonably entitled to
indemnification in view of all the relevant circumstances.

4. Indemnity in Proceedings by or in the Right of the Corporation. The
Corporation shall indemnify the Indemnitee in accordance with the provisions of
this Section 4, if the Indemnitee is made a party to any Proceeding by or in the
right of the Corporation to procure a judgment in its favor, against all
Expenses actually and reasonably incurred by the Indemnitee in connection with
such Proceeding if the conduct of the Indemnitee was in good faith and the
Indemnitee reasonably believed that the Indemnitee’s conduct was in the best
interests of the Corporation, or at least not opposed to its best interests.
However, the Indemnitee shall not be entitled to indemnification under this
Section 4 in connection with any Proceeding in which the Indemnitee has been
adjudged liable to the Corporation unless and only to the extent that the court
conducting such Proceeding or any other court of competent jurisdiction
determines upon application that, despite the adjudication of liability, the
Indemnitee is fairly and reasonably entitled to indemnification in view of all
the relevant circumstances.

5. Indemnification of Expenses of Successful Party. Notwithstanding any other
provisions of this Agreement, to the extent that the Indemnitee has been
successful, on the merits or otherwise, in defense of any Proceeding or in
defense of any claim, issue or matter therein, including the dismissal of an
action without prejudice, the Corporation shall indemnify the Indemnitee against
all Expenses incurred in connection therewith.

6. Additional Indemnification.

(a) Notwithstanding any limitation in Sections 3, 4 or 5, the Corporation shall
indemnify the Indemnitee to the fullest extent not prohibited by law with
respect to any Proceeding (including a proceeding by or in the right of the
Corporation to procure a judgment in its favor) against all Expenses, judgments,
fines and amounts paid in settlement, actually and reasonably incurred by the
Indemnitee in connection with such Proceeding.

 

Indemnity Agreement – Page 3



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, the meaning of the phrase “to the fullest
extent not prohibited by law” shall include, but not be limited to:

(i) to the fullest extent authorized or not prohibited by any changes in the
law, including but not limited to any amendments to or replacements of the Act
adopted after the date of this Agreement that increase the extent to which a
corporation may indemnify its [officers/directors]; and

(ii) to the fullest extent authorized by the provision of the Act that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the Act.

7. Exclusions. Notwithstanding any provision in this Agreement, the Corporation
shall not be obligated under this Agreement to make any indemnification:

(a) for which payment is made to or on behalf of the Indemnitee under any
insurance policy, except with respect to any excess amount to which the
Indemnitee is entitled under this Agreement beyond the amount of payment under
such insurance policy;

(b) for any liability for profits made from the purchase and sale by the
Indemnitee of securities of the Corporation, which liability arises under
Section 16(b) of the Securities Exchange Act of 1934, as amended, or any similar
provision of any state statutory or common law;

(c) if a court having jurisdiction in the matter shall finally determine that
such indemnification is not lawful under any applicable statute or public policy
(and, in this respect, both the Corporation and the Indemnitee have been advised
that in the opinion of the Securities and Exchange Commissions indemnification
for liabilities arising under the Securities Act of 1933 is against public
policy as expressed in the Securities Act of 1933 and is, therefore,
unenforceable and that claims for such indemnification should be submitted to
appropriate courts for adjudication unless, in the opinion of counsel, the
matter has been settled by controlling precedent); or

(d) in connection with any Proceeding (or part of any Proceeding) initiated by
the Indemnitee, or any Proceeding by the Indemnitee against the Corporation or
its directors, officers, employees or other persons entitled to be indemnified
by the Corporation, unless (i) the Corporation is expressly required by law to
make the indemnification, (ii) the Proceeding was authorized by the Board of
Directors of the Corporation, or (iii) the Indemnitee initiated the Proceeding
pursuant to Section 11 of this Agreement and the Indemnitee is successful in
whole or in part in the Proceeding.

 

Indemnity Agreement – Page 4



--------------------------------------------------------------------------------

8. Advances of Expenses. The Corporation shall pay the Expenses incurred by the
Indemnitee in any Proceeding in advance of the final disposition of the
Proceeding at the written request of the Indemnitee, if the Indemnitee:

(a) furnishes the Corporation a written affirmation of the Indemnitee’s good
faith belief that the Indemnitee is entitled to be indemnified under this
Agreement; and

(b) furnishes the Corporation a written undertaking to repay the advance to the
extent that it is ultimately determined that the Indemnitee is not entitled to
be indemnified by the Corporation. Such undertaking shall be an unlimited
general obligation of the Indemnitee but need not be secured.

Advances pursuant to this Section 8 shall be made no later than ten (10) days
after receipt by the Corporation of the affirmation and undertaking described in
Sections 8(a) and 8(b) above, and shall be made without regard to the
Indemnitee’s ability to repay the amount advanced and without regard to the
Indemnitee’s ultimate entitlement to indemnification under this Agreement. The
Corporation may establish a trust, escrow account or other secured funding
source for the payment of advances made and to be made pursuant to this
Section 8 or of other liability incurred by the Indemnitee in connection with
any Proceeding.

9. Nonexclusivity and Continuity of Rights. The indemnification and advancement
of Expenses provided by this Agreement shall not be deemed exclusive of any
other rights to which the Indemnitee may be entitled under any articles of
incorporation, bylaw, any other agreement, any vote of shareholders or
directors, the Act, or otherwise, both as to action in the Indemnitee’s official
capacity and as to action in another capacity while holding such office. The
indemnification under this Agreement shall continue as to the Indemnitee even
though the Indemnitee may have ceased to be an [officer/director] of the
Corporation or an officer, director, employee or agent of an enterprise related
to the Corporation and shall inure to the benefit of the heirs, executors,
administrators and personal representatives of the Indemnitee.

10. Procedure Upon Application for Indemnification. Any indemnification under
Sections 3, 4, 5 or 6 shall be made no later than forty-five (45) days after
receipt of the written request of the Indemnitee, unless a determination is made
within such forty-five (45) day period by (a) the Board of Directors by a
majority vote of a quorum consisting of directors who were not parties to the
applicable Proceeding, or (b) independent legal counsel in a written opinion
(which counsel shall be appointed if such a quorum is not obtainable) that the
Indemnitee is not entitled to indemnification under this Agreement.

11. Enforcement. The Indemnitee may enforce any right to indemnification or
advances provided by this Agreement in any court of competent jurisdiction if
(a) the Corporation denies the claim for indemnification or advances, in whole
or in part, or (b) the Corporation does not dispose of such claim within the
time period required by this Agreement. It shall be a defense to any such
enforcement action (other than an action brought to enforce a claim for
advancement of expenses pursuant to, and in compliance with, Section 8 of this
Agreement) that the Indemnitee is not entitled to indemnification

 

Indemnity Agreement – Page 5



--------------------------------------------------------------------------------

under this Agreement. However, except as provided in Section 12 of this
Agreement, the Corporation shall have no defense to an action brought to enforce
a claim for advancement of expenses pursuant to Section 8 of this Agreement if
the Indemnitee has tendered to the Corporation the affirmation and undertaking
required thereunder. The burden of proving by clear and convincing evidence that
indemnification is not appropriate shall be on the Corporation. Neither the
failure of the Corporation (including its Board of Directors or independent
legal counsel) to have made a determination prior to the commencement of such
action that indemnification or advancement of Expenses is proper in the
circumstances because the Indemnitee has met the applicable standard of conduct
nor an actual determination by the Corporation (including its Board of Directors
or independent legal counsel) that indemnification is improper because the
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that the Indemnitee is not entitled to
indemnification under this Agreement or otherwise. The Indemnitee’s expenses
incurred in connection with successfully establishing the Indemnitee’s right to
indemnification or advances, in whole or in part, in any Proceeding shall also
be indemnified by the Corporation, whether or not an action to enforce these
rights is commenced.

The termination of any Proceeding by judgment, order of court, settlement,
conviction or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that the Indemnitee is not entitled to
indemnification under Sections 3, 4 or 6 of this Agreement.

12. Notification and Defense of Claim. Not later than forty-five (45) days after
receipt by the Indemnitee of notice of the commencement of any Proceeding, the
Indemnitee will, if a claim in respect of the Proceeding is to be made against
the Corporation under this Agreement, notify the Corporation of the commencement
of the Proceeding. The omission to notify the Corporation will not relieve the
Corporation from any liability which it may have to the Indemnitee otherwise
than under this Agreement. With respect to any Proceeding as to which the
Indemnitee notifies the Corporation of the commencement:

(a) The Corporation will be entitled to participate in the Proceeding at its own
expense.

(b) Except as otherwise provided below, the Corporation may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense of the Proceeding with legal counsel
reasonably satisfactory to the Indemnitee. The Indemnitee shall have the right
to use separate legal counsel in the Proceeding, but the Corporation shall not
be liable to the Indemnitee under this Agreement, including Section 8 above, for
the fees and expenses of separate legal counsel incurred after notice from the
Corporation of its assumption of the defense, unless (i) the Indemnitee
reasonably concludes that there may be a conflict of interest between the
Corporation and the Indemnitee in the conduct of the defense of the Proceeding,
or (ii) the Corporation does not use legal counsel to assume the defense of

 

Indemnity Agreement – Page 6



--------------------------------------------------------------------------------

such Proceeding. The Corporation shall not be entitled to assume the defense of
any Proceeding brought by or on behalf of the Corporation or as to which the
Indemnitee shall have made the conclusion provided for in (i) above.

(c) If two or more persons who may be entitled to indemnification from the
Corporation, including the Indemnitee, are parties to any Proceeding, the
Corporation may require the Indemnitee to use the same legal counsel as the
other parties. The Indemnitee shall have the right to use separate legal counsel
in the Proceeding, but the Corporation shall not be liable to the Indemnitee
under this Agreement, including Section 8 above, for the fees and expenses of
separate legal counsel incurred after notice from the Corporation of the
requirement to use the same legal counsel as the other parties, unless the
Indemnitee reasonably concludes that there may be a conflict of interest between
the Indemnitee and any of the other parties required by the Corporation to be
represented by the same legal counsel.

(d) The Corporation shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent, which shall not be unreasonably withheld. The Indemnitee
shall permit the Corporation to settle any Proceeding that the Corporation
assumes the defense of, except that the Corporation shall not settle any action
or claim in any manner that would impose any penalty or limitation on the
Indemnitee or be otherwise prejudicial to his or her best interests without the
Indemnitee’s written consent.

13. Partial Indemnification. If the Indemnitee is entitled under any provisions
of this Agreement to indemnification by the Corporation for some or a portion of
the Expenses, judgments, fines or amounts paid in settlement, actually and
reasonably incurred by the Indemnitee in connection with such Proceeding, but
not, however, for the total amount thereof, the Corporation shall nevertheless
indemnify the Indemnitee for the portion of such Expenses, judgments, fines or
amounts paid in settlement to which the Indemnitee is entitled.

14. Severability. If this Agreement or any portion thereof shall be invalidated
on any ground by any court of competent jurisdiction, then the remainder of this
Agreement shall continue to be valid and the Corporation shall nevertheless
indemnify the Indemnitee as to Expenses, judgments, fines and amounts paid in
settlement, with respect to any Proceeding, to the fullest extent permitted by
any applicable portion of this Agreement that shall not have been invalidated or
by any other applicable law.

15. Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee. The Indemnitee shall execute all documents required
and shall do all acts that may be necessary to secure such rights and to enable
the Corporation effectively to bring suit to enforce such rights.

 

Indemnity Agreement – Page 7



--------------------------------------------------------------------------------

16. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given
(a) upon delivering by hand to the party to whom the notice or other
communication shall have been directed, or (b) on the third business day after
the date on which it is mailed by certified or registered mail with postage
prepaid, addressed as follows:

(i) If to the Indemnitee, to the address indicated on the signature page of this
Agreement.

(ii) If to the Corporation, to

      General Counsel

      NIKE, Inc.

      One Bowerman Drive

      Beaverton, Oregon 97005-6453

or to any other address as either party may designate to the other in writing.

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute the original.

18. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the state of Oregon without regard to the
principles of conflict of laws.

19. Successors and Assigns. This Agreement shall be binding upon the Corporation
and its successors and assigns.

IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be duly
executed and signed as of the day and year first above written.

 

CORPORATION:     INDEMNITEE: NIKE, Inc.     By:           Name:         [name]
Title:         Address:              

JFC

01-1

 

Indemnity Agreement – Page 8